Mr. Justice Linsoott delivered the opinion of the court: This is a claim for the Service Recognition of Henry Cartwright, for Illinois bonus based on Service. He filed his application during his lifetime on the 26th day of January, 1923, and this was approved by the Service Recognition Board, and an award in the amount of $187.50 was drawn and forwarded to him in October, 1923, but before receiving the same, applicant died. The claim is Number 122,410 and several applications have been made to the Military and Naval Department of the State of Illinois, at Springfield, Illinois, but under the circumstances they could not act upon it because the necessary and proper papers had not been made out and signed showing who the heirs-at-law are. This cause shows the heirs at law to be: Bettie Crowder, 5350 Indiana Ave., Chicago, Illinois; Katie Whitson, 5350 Indiana Ave., Chicago, Illinois; Carrie Nelson, 351 East 54th St., Chicago, Illinois; Sam Cartwright, 219 Channing Ave., St. Louis, Missouri; Lulu Jackson, 717 Decatur St., Memphis, Tennessee; Annie Bess, 652 Adams St., Memphis, Tennessee; Jime Cartwright, Box No. 35, Macon, Tennessee; Anthony Cartwright, Box No. 35, Macon, Tennessee; Isom Cartwright, 717 Decatur St., Memphis, Tennessee; Walter Cartwright, 4752 Forestville Ave., Chicago, Illinois. The amount of the claim was $187.50. Henry Cartwright, the decedent, was a World War veteran. His application for Service Recognition bonus had been approved by the Service Recognition Board. He died in the National Soldiers Home, Milwaukee, Wisconsin, in November, 1923. This bonus was returned to the department. He left a last will and testament, naming Mrs. Betty Crowder sole executrix, and leaving all his property, both personal and real, to five nephews and one niece. As we construe the law, this should be equally divided among the next of kin of the deceased veteran. We, therefore, recommend an award in the sum of $18.75 to each of the following named next of kin, to-wit: Bettie Crowder, Katie Whitson, Carrie. Nelson, Sam Cartwright, Lulu Jackson, Annie Bess, Jime Cartwright, Anthony Cartwright, Isom Cartwright and Walter Cartwright.